Exhibit 24 Form 10-K Limited Power of Attorney KNOW ALL MEN BY THESE PRESENTS that the undersigned directors and officers of Ball Corporation, an Indiana corporation, hereby constitute and appoint R.DavidHoover, Raymond J. Seabrook and Douglas K. Bradford, and any one or all of them, the true and lawful agents and attorneys-in-fact of the undersigned with full power and authority in said agents and attorneys-in-fact, and in any one or more of them, to sign for the undersigned and in their respective names as directors and officers of the Corporation the Form 10-K of the Corporation to be filed with the Securities and Exchange Commission, Washington, D.C., under the Securities Exchange Act of 1934, as amended, and to sign any amendment to such Form 10-K, hereby ratifying and confirming all acts taken by such agents and attorneys-in-fact or any one of them, as herein authorized. Date:February 25, 2009 /s/ R. David Hoover /s/ Robert W. Alspaugh R. David Hoover Officer Robert W. Alspaugh Director /s/ Raymond J. Seabrook /s/ Hanno C. Fiedler Raymond J. Seabrook Officer Hanno C. Fiedler Director /s/ Douglas K. Bradford /s/ R. David Hoover Douglas K. Bradford Officer R. David Hoover Chairman of the Board and Director /s/ John F. Lehman John F. Lehman Director /s/ Georgia R. Nelson Georgia R. Nelson Director /s/ Jan Nicholson Jan Nicholson Director /s/ George M. Smart George M. Smart Director /s/ Theodore M. Solso Theodore M. Solso Director /s/ Stuart A. Taylor II Stuart A. Taylor II Director /s/ Erik H. van der Kaay Erik H. van der Kaay Director Page 1 of
